Title: Thomas Jefferson to Jeremiah A. Goodman, 8 January 1813
From: Jefferson, Thomas
To: Goodman, Jeremiah A.


          Sir Monticello Jan. 8. 13.
           Dick & the others arrived here the day before yesterday (Wednesday) he lost one of his hogs opposite Lynchburg, and a mutton died the night before he got here. every thing else came well. whenever the carriage of flour falls to a dollar a barrel you had better get all mine off, giving orders on mr Gibson for paiment of the freight. indeed whenever the expectation of the price of carriage falling becomes desperate, we must give whatever is asked, and we ought not to wait longer than this month.  mr Harrison wrote to ask my terms for my tobo. I have agreed to take 6.D. at Lynchburg. if he accepts he will let you know, and whether he does or not, no time should be lost in finishing it & getting it to Lynchburg, where it need not be inspected unless he takes it. be so good as to press mr Perry to finish his work. the moment you have shipped off a boatload of flour, drop me a line of information, and I will immediately order the money from Richmond for the paiment of your debts. I must pray of yourself and mr Darnell to pay most particular attention to the young hogs this year for the next killing time. at Tufton where we killed 65. hogs the last year, we have but 30. this year, & there remain but 19. shoats for the next. at Lego no better. so that my whole dependance next year will be on you. I have been 50. years the owner of plantations, and never yet bought pork. it looks very like it now however. but still if none of the existing shoats are lost thro’ the year we may get along perhaps without it.
          P.S. Jan. 9. Dick sets off this morning. Accept my best wishes
          
            Th:
            Jefferson
        